Name: Commission Regulation (EC) No 1335/95 of 13 June 1995 amending Regulation (EC) No 1897/94 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards import licences for brans, sharps and other residues
 Type: Regulation
 Subject Matter: trade;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31995R1335Commission Regulation (EC) No 1335/95 of 13 June 1995 amending Regulation (EC) No 1897/94 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards import licences for brans, sharps and other residues Official Journal L 129 , 14/06/1995 P. 0003 - 0003COMMISSION REGULATION (EC) No 1335/95 of 13 June 1995 amending Regulation (EC) No 1897/94 laying down detailed rules for the application of Council Regulation (EC) No 774/94 as regards import licences for brans, sharps and other residuesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 774/94 of 29 March 1994 opening and providing for the administration of certain Community tariff quotas for high-quality beef, and for pigmeat, poultrymeat, wheat and meslin, and brans, sharps and other residues (1), and in particular Article 7 (c) thereof, Whereas Commission Regulation (EC) No 1897/94 (2) lays down detailed rules for the application of Regulation (EC) No 774/94 as regards import licences for brans, sharps and other residues; whereas the implementation of the Uruguay Round Agreement on Agriculture calls for major changes in the import arrangements; whereas the abovementioned detailed rules of application must therefore be adapted accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The sixth indent of Article 4 of Regulation (EC) No 1897/94 is hereby replaced by the following: '- section 24 must contain one of the following: - "Derecho del arancel aduanero comÃ ºn reducido. Contingente abierto por el Reglamento (CE) n ° 774/94 del Consejo", - »Nedsat sats i den faelles toldtarif. Kontingent aabnet i henhold til Raadets forordning (EF) nr. 774/94 «, - 'Verringerter Satz des Gemeinsamen Zolltarifs. Mit der Verordnung (EG) Nr. 774/94 des Rates eroeffnetes Kontingent', - "Ã aaÃ ©Ã ¹Ã ¬Ã Ã ­Ã ¯Ã ² aeÃ ¡Ã ³Ã ¬ueÃ ² Ã ´Ã ¯Ã µ Ã ªÃ ¯Ã ©Ã ­Ã ¯Ã ½ aeÃ ¡Ã ³Ã ¬Ã ¯Ã «Ã ¯Ã £ssÃ ¯Ã µ. ¶Ã ­Ã ¯Ã ©Ã £Ã ¬Ã ¡ Ã °Ã ¯Ã ³ueÃ ³Ã ´Ã ¹Ã ³Ã §Ã ² Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ue (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. 774/94 Ã ´Ã ¯Ã µ Ã Ã µÃ ¬Ã ¢Ã ¯Ã µÃ «ssÃ ¯Ã µ", - "Common Customs Tariff duty reduced. Quota opened by Council Regulation (EC) No 774/94", - "Droit du tarif douanier commun rÃ ©duit. Contingent ouvert par le rÃ ¨glement (CE) n ° 774/94 du Conseil", - "Dazio della tariffa doganale comune ridotto. Contingente indetto dal regolamento (CE) n. 774/94 del Consiglio", - "Verlaagd recht van het gemeenschappelijk douanetarief. Contingent geopend bij Verordening (EG) nr. 774/94 van de Raad", - "Direito da Pauta Aduaneira Comum reduzido. Contingente aberto pelo Regulamento (CE) n º 774/94 do Conselho", - `Alennettu yhteisen tullitariffin tulli. Kiintioe avattu neuvoston asetuksella (EY) N :o 774/94`, - `Reducerad gemensam tulltaxa. Kvot oeppnad genom raadets foerordning (EG) nr 774/94``. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1995. For the Commission Franz FISCHLER Member of the Commission